The Court
coincided in opinion with the Superior Court, on the first point; on the second,, they gave no ©pinion ; but on the third, reversed the judgment.
*4The damages are too great. The contract is a writte® contract, for a sum certain, the principal and interest of the notes. It is presumed, that the costs on the judgments against Frost, on the notes, are included in the sum awarded for damages ; and although the excess is not very great, it is considered as being important, that the established rule, in respect to damages on written contracts, for a sum certain, should be strictly regarded»